Per Curiam:
We think this case has been properly settled in the court below.
The principal assignment of error, or the one principally urged in the argument of the learned counsel for the appellants in this court, embraces the ruling of the auditor: “That the holder of the capital stock of the corporation whose stock is paid up in full is entitled to participate in the distribution of the funds in the hands of the assignee, ratably with other creditors, to the extent of his deposit.” This ruling has been fully vindicated in the opinion of the learned judge of the court below. We agree with him, that the personal liability of the stockholder, as created by the statute, is not in the nature of .a direct indebtedness to the corporation or its creditors, but ;rather a collateral liability which may or may not occur upon *380the final disposition of the assets of the trust company, and that in this the stockholders are guarantors rather than sureties.
The appeal is dismissed and the decree affirmed, at costs of appellants.